Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 1 of 39 PageID #: 11
                                                                                       FILED: 10/16/2019 2:46 PM
                                                                                    Vickie Edgerly, District Clerk
                                                                                           Orange County, Texas
                                                                                          Envelope No. 37707016
                                                                                  Reviewed By: Annette Vaughan
                                  CAUSE NO.B 190425-C

   FAITH TABERNACLE                               §        IN THE163rd COURT
   PENTECOSTAL CHURCH, INC.,                      §
                                                  §
   PLAINTIFF,                                     §
                                                  §
    vs.                                           §       DISTRICT COURT OF
                                                  §
   CHURCH MUTUAL INSURANCE                        §
   COMPANY,                                       §
                                                  §
   DEFENDANT.                                     §        ORANGE COUNTY, TEXAS

                            PLAINTIFF'S ORIGINAL PETITION
                                JURY TRIAL DEMANDED

            COMES NOW, FAITH TABERNACLE PENTECOSTAL CHURCH, INC.

   (hereinafter, referred to as Plaintiff), and file this, its Original Petition, and for causes of

   action    against     CHURCH     MUTUAL         INSURANCE         COMPANY         ("CHURCH

   MUTUAL") (hereinafter, referred to as "Defendant"), would show unto the Court and the

   jury the following:

                           PARTIES AND SERVICE OF PROCESS

            1.     Plaintiff FAITH TABERNACLE PENTECOSTAL CHURCH, INC.

   owns the property located at 1735 Highway 12, Vidor, Texas 77662 that is the subject of

   this lawsuit and is situated in Orange County, Texas.

            2.     Defendant CHURCH MUTUAL INSURANCE COMPANY is a foreign

   insurance company registered to engage in the business of insurance in the State of

   Texas. Church Mutual Insurance Company is domiciled in the State of Wisconsin. This

   Defendant may be served with personal service by a process server, by serving its

   Attorney for Service, Corporation Service Company, 211 East 7th Street, Suite 620,

   Austin, Texas 78701-3218.




                                                                                                      EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 2 of 39 PageID #: 12




                                       STATUTORY AUTHORITY

            3.       This suit also brought in pait, under the Texas Insurance Code, Sections

   541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

   38.01 et seq.

                                               JURISDICTION

            4.       The Court has jurisdiction over the cause of action because the amount in

   controversy is within the jurisdictional limits of the Court.

            5.       The Court has jurisdiction over Defendant, CHURCH MUTUAL, because

   Defendant engages in the business of insurance in the state of Texas and the causes of

   action arise out of Defendant's business activities in the state of Texas.

                                                     VENUE

            6.       Venue for this suit for breach of a written contract is pennissive in Orange

   County under Texas Civil Practice & Remedies Code section 15.035(a) because this

   county was identified as the county wherein the insured property is located and the place

   for an obligation under the contract to be performed pursuant to the first party property

   insurance contract referenced herein.

                            NOTICE AND CONDITIONS PRECEDENT

            7.       Defendant has been provided written notice of the claims made by

   Plaintiff in this complaint, including a statement of Plaintiffs' actual damages and

   expenses in the manner and form required by Tex. Ins. Code§ 542A.003. 1




   1
    Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61 st day before an action is filed,
   unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
   period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                          2



                                                                                                                      EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 3 of 39 PageID #: 13




          8.       All conditions precedent necessary to maintain this action and in order to

   maintain claim under the insurance policy in question have been perfonned, occurred, or

   have been waived by Defendant.

                                            FACTS

          9.       This lawsuit anses out of the following transactions, acts, on11ss10ns,

   and/or events. Htmicane Harvey struck South Texas on August 25, 2017 over several

   days and caused catastrophic damage throughout the region. On or about August 29,

   2017, Plaintiffs property sustained damages as a result of HmTicane Harvey winds over

   multiple consecutive days.

           10.     Plaintiff submitted a claim to Defendant CHURCH MUTUAL pursuant to

   the contract of insurance, for damages to the property as a result of Hurricane Harvey

   winds and rain and asked Defendant CHURCH MUTUAL to honor its contractual

   obligations and cover the cost ofrepairs to the property.

           11.     Defendant CHURCH MUTUAL accepted the Plaintiffs claim and

   assigned a claim number of 1327318.

           12.    Defendant CHURCH MUTUAL then assigned Fred Justice to assist in the

   adjustment, investigation and evaluation of the claim.

           13.     Mr. Justice inspected the property but refused to speak to anyone during or

   after the inspection.

           14.     Karen MacMonagle of CHURCH MUTUAL sent a letter to Plaintiff,

   dated October 10, 2017, stating that no stonn related roof openings were found and

   denying all interior water damages due to wind driven rain, sump pump failure and flood

   waters and asking for additional infonnation that would allow them to reconsider their

   position.


                                                3



                                                                                                 EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 4 of 39 PageID #: 14




             15.   Defendant CHURCH MUTUAL's October 10, 2017 letter did not accept

    or deny wind damage to the roof, which was the basis of the claim filed by Plaintiff.

             16.   Plaintiff then hired Jeff Tucker Builders to inspect the damage and provide

    an estimate of damages. Jeff Tucker Builders found that Htmicane Harvey winds had

    substantially damaged the roof and replacement is necessary.

             17.   Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

    inspect the property for damages from Hurricane Harvey, properly investigate and

    evaluate the claim and communicate with Defendant and its representatives regarding the

    claim.

             18.   Stevephen Lott determined that there was wind damage to the roof.

             19.   Mr. Lott provided a copy of the Jeff Tucker Builders estimate to Church

    Mutual and requested a re-inspection of the property.

             20.   After being contacted by Plaintiffs public adjuster regarding the wind

    damage to the roof, CHURCH MUTUAL assigned Rimkus Consulting ("Rimkus") to

    inspect the property to determine the cause and origin of the roof damage reported by

    Plaintiff.

             21.   On or about May 18, 2018, an inspection of the property was conducted

    by Larry E. Tipton of Rimkus Consulting and Trevor Miley of Integrity Claims.

             22.   Following the re-inspection, Karen MacMonagle sent a written denial

    letter to Plaintiff dated June 1, 2018, stating that Hurricane Harvey caused three shingles

    on the roof to separate and lift, requiring spot repairs. The letter also stated that the

    remainder of the roof was damaged due to accelerated development of blisters, wear, tear,

    and deterioration and maintenance, which were all excluded under the policy.




                                                4



                                                                                                  EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 5 of 39 PageID #: 15




          23.     Even though its own engineer, Rimkus Consulting, found that three

   shingles had been damaged by HmTicane Harvey winds, Defendant CHURCH MUTUAL

   and Karen MacMonagle, still denied coverage for the wind damage to the roof.

          24.     The inspections and investigations completed by Fred Justice, Karen

   MacMonagle, Rimkus Consulting and Defendant CHURCH MUTUAL were results-

   oriented and unreasonable and resulted in the improper denial of your insureds' claim.

   They refused to consider information provided by Plaintiff's representatives that would

   support coverage for the damage to the roof.

          25.     Even though the property had sustained extensive damages from the

   stonn, Justice, MacMonagle, and Defendant CHURCH MUTUAL ignored wind created

   damages to the property. Justice and Rimkus completed a results oriented, unreasonable

   inspection, failed to document all the covered wind damages to the property, ignored

   facts supporting coverage and improperly denied Plaintiff's damages.

          26.     Plaintiff then retained Richard Clarke of Risk Protection Services to re-

   inspect the property and assist in determining the extent of damage to the exterior of the

   property. Mr. Clarke inspected the property with Plaintiff. Mr. Clarke provided an

   estimate of wind damages to the roof based on his inspection of the property in the

   amount of $45,179.18.

          27.     Defendant CHURCH MUTUAL failed to accept or deny coverage for the

   wind damages to the roof in writing within the statutory deadline.

          28.     Based on the improper, inadequate, and incomplete investigation of

   Defendant CHURCH MUTUAL, and its representatives, the Plaintiff's interior damages

   were denied.




                                                  5



                                                                                                EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 6 of 39 PageID #: 16




             29.   To date Plaintiff has yet to receive full payment on their Hurricane Harvey

    claim.

             30.   Defendant CHURCH MUTUAL ignored the information provided by the

    Plaintiff, its public adjuster, and its own engineer, Rimkus.              Instead, Defendant

    CHURCH MUTUAL chose simply to only rely on the portions of its adjuster's,
                                                                                       '\


    consultant's, and vendors' reports which supported the results-oriented investigation and

    coverage decisions supporting denial of Plaintiffs claim.

             31.   Defendant CHURCH MUTUAL failed to perform its contractual

    obligation to compensate Plaintiff under the tenns of the Policy.


             CAUSES OF ACTION AGAINST DEFENDANT CHURCH MUTUAL -
                         COUNT I - BREACH OF CONTRACT

             32.   Each of the foregoing paragraphs is incorporated by reference m the

    following.

             33.   Plaintiff and Defendant CHURCH MUTUAL executed a valid and

    enforceable written insurance contract providing insurance coverage to the insured

    location at. The policy provides coverage for the peril of wind, hurricane and rain, such

    as those sustained during Hurricane Harvey, among other perils.

             34.   All damages and loss to the Plaintiffs property was caused by the direct

   result of a peril for which Defendant CHURCH MUTUAL insured the Plaintiff, pursuant

   to the policy herein, specifically, the perils of hurricane, wind, and rain.

             35.   Defendant CHURCH MUTUAL sold the subject insurance policy to

   Plaintiff insuring the subject insured prope1iy in its "as is" condition.




                                                  6



                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 7 of 39 PageID #: 17




          36.       Plaintiff suffered a significant loss with respect to the property at issue and

   additional expenses as a result of the high winds and rain that occmTed during Hun-icane

   Harvey.

          37.       Plaintiff submitted a claim to Defendant CHURCH MUTUAL pursuant to

   the contract of insurance for damages as a result of high winds and rain that occmTed

   during HmTicane Harvey.

          38.       Plaintiff provided Defendant CHURCH MUTUAL with proper notice of

   damage to the exterior and interior of the subject insured property.

          39.       Defendant CHURCH MUTUAL ignored the information provided by the

   public adjuster and other information provided by Plaintiff that supported coverage of

   Plaintiffs damage and chose to rely solely on its own consultants.

          40.       Defendant CHURCH MUTUAL by and through its adjusters and

   representatives have failed to properly evaluate the damages resulting from the covered

   cause of loss.

          41.       Defendant CHURCH MUTUAL by and through its adjusters and

   representatives failed to retain the appropriate experts and/or consultants to evaluate the

   hurricane winds and water damages to the subject property.

          42.       As of this date, Defendant CHURCH MUTUAL by and through its

   adjusters and representatives have failed to pay for the hurricane winds and water

   damages to Plaintiffs property.

          43.       Plaintiff has attempted on numerous occasions to obtain full and complete

   payment for covered losses pursuant to the insurance policy.




                                                   7



                                                                                                      EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 8 of 39 PageID #: 18




           44.        Defendant CHURCH MUTUAL acting through its agents, servants,

   representatives and employees has failed to properly investigate, evaluate and adjust

    Plaintiffs claim for benefits in good faith and has further failed to deal fairly with

   Plaintiff.

           45.        Defendant CHURCH MUTUAL has failed and refused to evaluate the

   information and surrounding facts regarding Plaintiff's covered claim, choosing instead

   to hide behind palpably incorrect assumptions and conclusions of its agents, employees

   or consultants.

           46.        As of this date Defendant CHURCH MUTUAL continues to be in breach

   of the contract.

           47.        CHURCH MUTUAL ignored the infonnation provided by Plaintiff, their

   public adjuster, and Defendant's retained engineer, Rimkus during the handling of the

    claim and did not make any payment to indemnify Plaintiff for the full amount of the

    covered damages.

           48.        Defendant CHURCH MUTUAL failed to make any payment after receipt

    of the additional information from Plaintiff and its public adjuster.

           49.        The mishandling of Plaintiff's claim caused a delay in Plaintiff's ability to

   fully repair the Property, resulting in additional damages.

         COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                              PRACTICES ACT

           50.        Each of the foregoing paragraphs is incorporated by reference in the

   following.




                                                    8



                                                                                                      EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 9 of 39 PageID #: 19




           51.    Defendant CHURCH MUTUAL is an entity that is required to comply

   with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant's

    conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

           1.      Misrepresenting a material fact or policy provision relating to coverage at

                  issue;


                  a. Making an untrue statement of material fact. CHURCH MUTUAL

                      through its agents, employees, or consultants prepared an estimate of

                      damages that was misleading as to the value of damages to the subject

                      property stating the total damages were denied.


                  b. Failing to state a material fact necessary to make other statements

                      made not misleading, considering the circumstances under which the

                      statements were made. Defendant CHURCH MUTUAL through its

                      agents, employees, or consultants failed to advise Plaintiff that it failed

                      to perform proper testing of the building and property in order to more

                      accurately investigate and evaluate the damages resulting from the

                      covered perils of hurricane, wind and rain.


                  c. Making a· statement in a manner that would mislead a reasonably

                      prudent person to a false conclusion of a material fact. Defendant

                      CHURCH MUTUAL through its agents, employees, or consultants

                      advised Plaintiff and its public adjuster that it had investigated and

                      evaluated the damages to the subject property resulting from the

                      August 29, 2017 hurricane and concluded its coverage determination,



                                                 9




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 10 of 39 PageID #: 20




                       thereby misleading the Plaintiff to conclude that a proper and complete

                       investigation had been perfonned.


           2.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                   settlement of a claim with respect to which the insurer's liability had

                   become reasonably clear.       Defendant CHURCH MUTUAL failed to

                   consider reports provided by Plaintiffs and Defendant's retained engineer

                   and failed to utilize information in the reports that would support coverage

                   of Plaintiffs damages.


           3.      Failing to promptly provide a reasonable explanation of the basis in the

                   policy, in relation to the facts or applicable law, for the insurer's denial of

                   a claim. To date, Defendant has failed to provide a reasonable explanation

                   of the basis of its denial of coverage for all of Plaintiffs damages.


           4.      Refusing to pay a claim without conducting a reasonable investigation

                   with respect to the claim. Defendant CHURCH MUTUAL through its

                   agents, employees, or consultants failed to request its employees, agents,

                   or consultants to perform proper testing of the buildings at the subject

                   insured property in order to properly evaluate the extent and value of

                   damages resulting from the Hurricane Harvey event of August 29, 2017.


           52.     Defendant's unfair settlement practice in failing to conduct a proper and

    thorough evaluation,' failing to perform adequate testing of the buildings to more

    accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

    performed proper testing of the buildings and had not properly investigated and evaluated


                                                 10



                                                                                                     EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 11 of 39 PageID #: 21




    the damages, and preparing both a misleading and inaccurate damage estimate resulted in

    Defendant's failure to attempt in good faith to effectuate a prompt, fair, and equitable

    settlement of the claims, even though Defendant's liability under the policy was

    reasonably clear, and constitutes an unfair method of competition and an unfair and

    deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

    541.060 and 541.061.

     COUNT III - VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


           53.     Each of the foregoing paragraphs is incorporated by reference here fully.

           54.     Defendant CHURCH MUTUAL's conduct constitutes multiple violations

    of the Texas Prompt Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations

    made under this article are made actionable by Tex. Ins. Code Section 542.060.

           55.     Specifically, Defendant CHURCH MUTUAL failed to accept or reject

    Plaintiffs claim within the time period or notify the Plaintiff why it needed more time, as

    required by Tex. Ins. Code 542.056.

           56.     Defendant CHURCH MUTUAL failed to timely conduct a proper

    investigation of the damages to the subject properties resulting from a covered peril.

    resulting in a delay of payment of adequate insurance benefits as contracted under the

    insurance policy between the parties.

           57.     Defendant CHURCH MUTUAL's failure to give adequate consideration

    to the infonnation provided by Plaintiff, which made liability reasonably clear, resulted in

    additional delay of payment of the claim after having sufficient information to make

    payment for such claim.




                                                 II



                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 12 of 39 PageID #: 22




            58.     Defendant CHURCH MUTUAL ignored the information provided by

    Plaintiff and Plaintiffs public adjuster during the handling of the claim and did not make

    a payment.

            59.     Defendant CHURCH MUTUAL, upon receipt of the Richard Clarke

    estimate from Plaintiff, had sufficient information to make full payment to Plaintiff for

    the damages, but as of this date has failed to do so.

            60.     Defendant CHURCH MUTUAL, upon receipt of the Rimkus Consulting

    report, had sufficient information to make full payment to Plaintiff for the damages, but

    as of this date has failed to do so.

                         COUNT IV - BREACH OF COMMON LAW
                        DUTY OF GOOD FAITH AND FAIR DEALING

            61.     Each of the foregoing paragraphs is incorporated by reference here fully.

            62.     Defendant CHURCH MUTUAL's conduct constih1tes a breach of the

    common law duty of good faith and fair dealing owed to its insured pursuant to the

    insurance contract and in direct contradiction of the applicable industry standards of good

    faith and fair dealing.

            63.     Defendant CHURCH MUTUAL failed to conduct a proper and thorough

    evaluation, failing to perform adequate testing of the buildings to more accurately

    investigate and evaluate the damages, failing to advise Plaintiff that it had not perfonned

    proper testing of the buildings and had not properly investigated and evaluated the

    damages, and preparing both a misleading and inaccurate damage estimate.

            64.     Defendant CHURCH MUTUAL's failure, as described above, to

    adequately and reasonably investigate, evaluate, and pay the benefits owed under the

    insurance contract, knowing full well through the exercise of reasonable diligence that its



                                                  12



                                                                                                  EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 13 of 39 PageID #: 23




    liability was reasonably clear, resulted in a breach of the duty of good faith and fair

    dealing.

            65.    Defendant CHURCH MUTUAL ignored the infonnation provided by

    Plaintiffs public adjuster during the handling of the claim and did not make any

    payment.

           66.     Defenant CHURCH MUTUAL failed to make any payment after receipt

    of the additional information from the public adjuster, Richard Clarke, and Defendant's

    retained engineer, when Defendant CHURCH MUTUAL knew or should have known

    liability was reasonably clear.

                         COUNT V - VIOLATIONS OF THE TEXAS
                          DECEPTIVE TRADE PRACTICES ACT

           67.     Each of the foregoing paragraphs is incorporated by reference here fully.

           68.     At all material times herein, Plaintiff was a "consumer" who purchased

    insurance products and services from Defendant CHURCH MUTUAL and the products

    and services form the basis of this action.

           69.     Defendant CHURCH MUTUAL has violated the Texas Deceptive Trade

    Practices-Consumer Protection Act ("DTP A") in at least the following respects:

                   a. By accepting insurance premiums but refusing without a
                      reasonable basis to pay benefits due and owing, engaged in an
                      unconscionable action or course of action prohibited by DTPA §
                      17.50(a)(1)(3) in that Defendant CHURCH MUTUAL took
                      advantage of Plaintiffs lack of knowledge, ability, experience,
                      and capacity to a grossly unfair degree, resulting in a gross
                      disparity between the consideration paid in the transaction and
                      the value received, all in violation of Chapters 541 and 542 of
                      the Texas Insurance Code;

                   b. Generally engaging in unconscionable courses of action while
                      handling the claim; and/or




                                                  13



                                                                                               EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 14 of 39 PageID #: 24




                   c. Violating the provisions of the Texas Insurance Code, as further
                      described elsewhere herein.

                                 KNOWLEDGE AND INTENT

            70.    Each of the acts described above, together and singularly, was done

    "knowingly" and "intentionally" and was a producing cause of Plaintiffs damages

    described herein.

                                  DAMAGES AND PRAYER

            71.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff   herein,

    complains of Defendant CHURCH MUTUAL'S acts and omissions and pray that,

    Defendant be cited to appear and answer and that upon a final trial on the merits, Plaintiff

    recover from Defendant the following:

            72.    Plaintiff would show that the aforementioned acts, taken together or

    singularly, constitute the proximate and/or producing causes of damages sustained by

    Plaintiff.

            73.    For breach of contract by Defendant CHURCH MUTUAL Plaintiff is

    entitled to regain the benefit of their bargain, which is the amount of the claims, together

    with attorney's fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

            74.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

    Defendant CHURCH MUTUAL Plaintiff is entitled to actual damages, which includes

    the loss of the benefits that should have been paid pursuant to the policy, including but

    not limited to direct and indirect consequential damages, mental anguish, court costs and

    attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for three

    (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.




                                                 14




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 15 of 39 PageID #: 25




            75.    For noncompliance with the Texas Prompt Payment of Claims Act by

    Defendant CHURCH MUTUAL Plaintiff is entitled to the amount of their claim, as well

    as ten (10) percent interest per annum post judgment interest, together with reasonable

    and necessary attorney's fees, as allowed by law, and for any other further relief, either at

    law or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins.

    Code Sec. 542.058 et seq. and 542.060 et seq.

            76.    For violations of the common law duty of good faith and fair dealing by

    Defendant CHURCH MUTUAL Plaintiff is entitled to actual damages, direct and indirect

    consequential damages, mental anguish, and exemplary damages.

           77.     For noncompliance with the Texas Deceptive Trade Practices Act

    ("DTPA") by Defendant CHURCH MUTUAL Plaintiff is entitled to actual damages,

    which includes the loss of the benefits that should have been paid pursuant to the policy,

    including but not limited to direct and indirect consequential damages and mental anguish

    damages, court costs and attorney's fees. For knowing conduct of the acts complained

    of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

    Code Ann. Section 541.152 et seq.

                                         JURY DEMAND

           78.     Plaintiff respectfully demands a trial by jury.

                                    WRITTEN DISCOVERY

                                REQUEST FOR DISCLOSURE

           79.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days

    of service of this request, the information or material requested in Rule 194.2(a)-(I).

                                     INTERROGATORIES




                                                 15




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 16 of 39 PageID #: 26




           80.         A Certificate of Written Discovery is attached, and Plaintiffs First Set of

    Interrogatories to Defendant, CHURCH MUTUAL INSURANCE COMPANY, is

    being served with this Petition.

                                     REQUEST FOR PRODUCTION

           81.         A Certificate of Written Discovery is attached, and Plaintiffs First Set of

    Request      for    Production    to   Defendant,    CHURCH      MUTUAL       INSURANCE

    COMPANY, is being served with this Petition.



                                                    Respectfully submitted,

                                                    PANDIT LAW FIRM, L.L.C.


                                                    BY: Isl Phillip N Sanov
                                                    PHILLIP N. SANOV, Bar No.1148342
                                                    CARLA R. DELPIT, Bar No. 2248226
                                                    One Galleria Tower
                                                    2700 Post Oak Blvd., 21st Floor
                                                    Houston, Texas 77056
                                                    Telephone: (832) 583-5663
                                                    Facsimile:      (504) 313-3820
                                                    Email: psanov@panditlaw.com
                                                            cdelpit@panditlaw.corn

                                                    ATTORNEYS FOR PLAINTIFF
                                                    FAITH TABERNACLE
                                                    PENTECOSTAL CHURCH, INC.




                                                    16



                                                                                                     EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 17 of 39 PageID #: 27



                                 CAUSE NO. - - - - -

    FAITH TABERNACLE                           §       IN THE            COURT
    PENTECOSTAL CHURCH, INC.,                  §
                                               §
    PLAINTIFF,                                 §
                                               §
     vs.                                       §       DISTRICT COURT OF
                                               §
    CHURCH MUTUAL INSURANCE                    §
    COMPANY,                                   §
                                               §
    DEFENDANT.                                 §       ORANGE COUNTY, TEXAS

                       CERTIFICATE OF WRITTEN DISCOVERY

           COMES NOW, Plaintiff, Faith Tabernacle Pentecostal Church, Inc., by and

    through its undersigned counsel, hereby certifies and propounds upon Defendant,

    CHURCH MUTUAL INSURANCE COMPANY, the following documents in

    compliance with the applicable Texas Rules of Civil Procedure:

    1.     Plaintiff's First Set of Interrogatories to Defendant Church Mutual Insurance

    Compa11y; a11d

    2.     Plaintiff's First Set of Request for Production to Defendant Church Mutual

    Insurance Company.

                                               Respectfully submitted,

                                               PANDIT LAW FIRM, L.L.C.

                                               BY: Isl Phillip N Sanov
                                               PHILLIP N. SANOV, Bar No.17635950
                                               CARLA R. DELPIT, Bar No. 2248226
                                               One Galleria Tower
                                               2700 Post Oak Blvd., 21st Floor
                                               Houston, Texas 77056
                                               Telephone: (832) 583-5663
                                               Facsimile:      (504) 313-3820
                                               Email: psanov@panditlaw.com
                                                       cdelpit@panditlaw.com

                                               ATTORNEYS FOR PLAINTIFF
                                               FAITH TABERNACLE
                                               PENTECOSTAL CHURCH, INC.




                                                                                           EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 18 of 39 PageID #: 28


                                       CAUSE NO. B190425-C

 FAITH TABERNACLE                             §      IN THE 163rd COURT
 PENTECOSTAL CHURCH, INC.,                    §
                                              §
 PLAINTIFF,                                   §
                                              §
  vs.                                         §      DISTRICT COURT OF ·
                                              §
 CHURCH MUTUAL INSURANCE                      §
 COMPANY,                                     §
                                              §
 DEFENDANT.                                   §      ORANGE COUNTY, TEXAS


            PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION TO
              DEFENDANT CHURCH MUTUAL INSURANCE COMPANY



        COMES NOW, FAITH TABERNACLE PENTECOSTAL CHURCH, INC., Plaintiff in

 the above-styled and numbered cause of action, and propounds these Requests for Production to

 Defendant, and requires that within fifty (50) days after service of these Requests for Production

 upon Defendant, that such Defendant respond to same and produce documents in accordance with

 the Texas Rules of Civil Procedure.

                                              Respectfully submitted,

                                              PANDIT LAW FIRM, L.L.C.


                                              BY: Isl Phillip N Sanov
                                              PHILLIP N. SANOV, Bar No. 17635950
                                              CARLA R. DELPIT, Bar No. 2248226
                                              One Galleria Tower
                                              2700 Post Oak Blvd., 21st Floor
                                              Houston, Texas 77056
                                              Telephone: (832) 583-5663
                                              Facsimile:      (504) 313-3820
                                              Email: psanov@panditlaw.com
                                                      cdelpit@panditlaw.com

                                              ATTORNEYS FOR PLAINTIFF
                                              FAITH TABERNACLE PENTECOSTAL
                                              CHURCH, INC.




                                                                                                 EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 19 of 39 PageID #: 29



                              DEFINITIONS AND INSTRUCTIONS

         1.     When referring to "Plaintiff' within these InteITogatories, "Plaintiff' shall mean

 Faith Tabernacle Pentecostal Church, Inc., as well as including any agent, servant, employee,

 and/or other representative of Faith Tabernacle Pentecostal Church, Inc.

        2.      The term "Defendant" or "Church Mutual" means Defendant Church Mutual

 Insurance Company, and all its present or f01mer officers, directors, board members, employees,

 agents, servants, affiliates, attorneys, accountants, and other representatives.

        3.      The tenn "Property" or "Loss Location" means Plaintiff's property located at 1735

 Highway 12, Vidor, Texas 77662.

        4.      The word "document" is used in these Requests in the broad and liberal sense and

 means any written, typed, printed, recorded or graphic matter, however produced or reproduced,

 of any kind and description, whether sent, received, or neither, and all copies which differ in any

 way from the original (whether by interlineation, stamped received, notation, indication of copy

 sent or received, or otherwise) regardless of whether designated confidential, privileged, or

 otherwise and whether an original, master, duplicate or copy, including, but not limited to, papers,

 notes, account statements, summaries, ledgers, pamphlets, periodicals, books, adve1iisements,

 objects, letters, memoranda, notes or notations of conversations, contracts, agreements, drawings,

 telegrams, audio or video tape recordings, communications, including inter-office and intra-office

 memoranda, delivery tickets, bills of lading, invoices, quotations, claims documents, reports,

 records, studies, work sheets, working papers, corporate records, minutes of meetings, circulars,

 bulletins, notebooks, bank deposit slips, bank checks, canceled checks, check stubs, diaries, diary

 entries, appointment books, desk calendars, data processing cards and/or tapes, computer software,

 photographs, transcriptions or sound recordings of any type of personal or telephone




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 20 of 39 PageID #: 30


 conversations, interviews, negotiations, meetings or conferences, or any other things similar to any

 of the foregoing.

           5.    The word "communication" means any words heard, spoken, written or read,

 regardless of whether designated confidential, privileged or otherwise, and including, without

 limitation, words spoken or heard at any meeting, discussion, interview, encounter, conference,

 speech, conversation or other similar occurrence, and words written or read from any documents(s)

 as described above.

           6.    The tern1 "person" means individuals or entities of any type, including, but not

 limited to, natural persons, governments (or any agencies thereof), quasi-public entities,

 corporations, pminerships, groups, mutual or joint ventures and other forn1s of organizations or

 associations.

           7.    "Date" shall mean the exact date, month, and year, if ascertainable, or if not, the

 best approximation thereof (including by relationship to other events).

           8.    As used herein, the words or phrases, "explaining," "describing," "defining,"

 "concerning," "reflecting" or "relating to" when used separately or in conjunction with one another

 mean directly or indirectly mentioning, pertaining to, involving, being connected with or

 embodying in any way or to any degree the stated subject matter.


           9.    The tenn "relate to" or any similar phrase shall mean refer to, reflect on, concern

 or be in any way logically or factually connected with the matter discussed.

           10.   The tenn "third parties" means any individual, entity, or otherwise, engaged by

 Defendant to handle some activity in the processing of Plaintiffs insurance claim.

           11.   Any answers indicating action taken by Defendant should specify the name and a

 capacity of the individual, whether director, officer, employee, attorney, or agent taking such

 action.




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 21 of 39 PageID #: 31


         12.    When the identification of a corporation, partnership, or other legal entity is

 required to properly answer any request for production, please include the name, present or last

 known address, and a brief description of the primary business in which the entity is engaged.

 With respect to any particular entity, the infom1ation other than the name need be given only once.

         13.    Any document called for herein which Defendant claims to be privileged against

 discovery on any ground shall be identified by giving:

    a. The general type of document, i.e., letter, memorandum, report, miscellaneous notes, etc.
    b. The date;
    c. Each author;
    d. Each organization, if any, with which each author was then connected;
    e. Each addressee or recipient;
    f.   Each other distribute thereof;
    g. Each organization, if any, with which each addressee, recipient or distribute was then
         connected;
    h. A general summary of the subject matter;
    I.   The grounds for refusal to produce such documents; and
    J.   The present location of each such document and each copy thereof known, including the
         title, index number and location, if any, of the file in which the document was removed,
         and the identity of each person responsible for the filing or other disposition of the
         document.
         14.    Every document called for herein on which Defendant has knowledge or

 infonnation, but which is not in Defendant's possession, custody or control or the possession,

 custody or control of counsel for the Defendant, shall be identified in the manner set forth in the

 preceding paragraph. Defendant shall provide a signed Release authorizing Plaintiff's counsel to

 obtain such document.

         15.    If a request is made for production of documents which are no longer in possession,

 custody, and/or control of the Defendant, state when such documents were most recently in the

 possession, custody and/or control of Defendant, and what dispositions were made of them,




                                                                                                  EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 22 of 39 PageID #: 32


 including the identity of the persons believed to be presently in possession, custody and/or control

 of the documents. If a document has been destroyed, state when such document was destroyed,

 identify the persons who destroyed the document, and the persons who directed that the document

 be destroyed and the reason the document was destroyed.

         16.    Every document produced shall be organized and labeled to correspond to each and

 every paragraph and/or subparagraph of this Document Request to which it responds.

         17.    The word "exhibit" means, unless otherwise indicated, all documentary, tangible

 or other similar things as defined above, of any kind or character, within or without the Defendant's

 possession, custody or control, which will be used at trial to prove any claims or defenses.


         18.    The terms "and" and "or" as used in these Requests for Production of Documents

 are not intended as words of limitation. Thus, any sentence or phrase herein fonned in the

 disjunctive shall also be taken in the conjunctive, and vice versa. Similarly, any word formed in

 the singular shall also be taken in the plural, and vice versa. Also, any verb in the present tense

 shall also be taken in the past, imperfect, and future tenses, and vice versa. Finally, any pronoun

 in the masculine gender shall also be taken in the female gender, and vice versa.

         19.    Unless otherwise specified, each Request requires a full answer for every period of

 time with respect to which Defendant intends to offer any evidence.

        20.     If more than one copy of a requested document exists, and if one or more documents

 have any writing on them which differentiate them from any other copies, Defendant shall produce

 all such copies.

        21.     If at any time subsequent to production of these documents requested herein, any

 document responsive to this Request is located or comes within the custody, possession or control

 of the Defendant, Plaintiff requests that it forthwith be produced.




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 23 of 39 PageID #: 33


        If counsel for Defendant should need any clarification of any Request for Production of

 Documents, said counsel shall contact Phillip N. Sanov or Carla R. Delpit, counsel for Plaintiff.

     PLEASE RESPOND BY LISTING THE QUESTIONS BEFORE EACH ANSWER




                                                                                                     EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 24 of 39 PageID #: 34


                       REQUESTS FOR PRODUCTION OF DOCUMENTS

         1.     Please produce all documents relied upon by Defendant in its responses to

 Plaintiffs Interrogatories.

 RESPONSE:

        2.      Please produce all documents Defendant is requested to identify in Plaintiffs

 Interrogatories.

 RESPONSE:

        3.      Please produce all documents, cover to cover including jackets, related to the

 insurance policy Defendant provided to the Plaintiff, including but not limited to Defendant's

 claim file(s) and Underwriting file(s) maintained by Defendant relating in whole or in part to

 Plaintiffs insured property or claim.

        RESPONSE:

        4.      Please produce all documents related to Defendant's Answer to Plaintiffs

 Petition/Complaint.

 RESPONSE:

        5.      All chaiis, or other such documents, evidencing the hierarchy in Defendant's claims

 department and underwriting departments involved in the underwriting and/or handling of

 Plaintiffs claim.


 RESPONSE:


        6.      Please produce all documents related to Defendant's investigation of Plaintiffs

 insurance claim.

 RESPONSE:




                                                                                                 EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 25 of 39 PageID #: 35


        7.      Please produce all documents related to and relied upon in formulating the estimate

 and payment of Plaintiff's insurance claim, including but not limited to any notes, drafts or copies

 of damage estimates, inspection reports, or engineer reports, with or without writing on them.

 RESPONSE:

        8.      Please produce any documentation regarding the reserve amount established by

 Defendant with regard to the claim at issue.

 RESPONSE:

        9.      Please produce any and all documentation regarding the amount of damages paid

 out on any and all claims for all policyholders located within five (5) miles of the Loss Property,

 including but not limited to any documentation received from the policyholder that suggested that

 greater damage was sustained than was paid for under the policy.

        RESPONSE:

        10.     Please produce the employee file for each individual responsible for calculating the

 estimated damage and processing of Plaintiff's insurance claim, including but not limited to any

 employee in any supervisory role. This excludes any medical infonnation or social security

 numbers.

 RESPONSE:

        11.     Please produce all documentation relating to the employee compensation and

 benefits of each of the above employees, and that of their immediate supervisor, induding but not

 limited to any employee incentive or motivation plans.

 RESPONSE:

        12.     Please produce all photos and videos that depict the damage alleged in this Action.

 RESPONSE:




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 26 of 39 PageID #: 36


            13.   Please produce all documents pertaining to communications Defendant's

 employees had concerning the damage to the Property at issue in this Action either among

 themselves, with the Plaintiff, or with third parties, including but not limited to, reinsurers.

 RESPONSE:

            14.   Please produce all exhibits you intend to present at the time of trial.

 RESPONSE:

            16.   Please produce the cun-iculum vitae and report for any expert witnesses whom you

 intend to call to testify at the time of trial or whom you consulted at any time related to this Action.

 RESPONSE:


                                                                                                            /

            17.   Please produce all documents submitted by you or on your behalf to any person

 whom you intend to call to testify at the time of trial or whom you consulted at any time during

 the pendency of this claim.

 RESPONSE:

            18.   Please produce all documents related to your claims that were generated by any

 person whom you intend to call to testify at the time of trial or whom you consulted at any time

 related to this claim or the stonn that occun-ed on the date of loss. This request includes, but is not

 limited to, any con-espondence, reports, or evaluations provided by these persons and the drafts

 thereof.

 RESPONSE:

            19.   Please produce all documents related to any and all prior claims filed by Plaintiff

 to Defendant arising out of or related to any damage at the Property.

 RESPONSE:

            20.   Please produce any and all emails sent or received on any of Defendant's computers

 or transmitted by any of Defendant's servers, beginning in January 2017, and continuing to the




                                                                                                       EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 27 of 39 PageID #: 37


 present, in which the terms "Faith Tabernacle Pentecostal Church, Inc." and/or "1735 Highway

 12" and/or "1327318" appear, whether together or apait, along with any of the following tenns:

 "clai1n'', "dainage", "stonn", "water'', "mold," "esti1nate", "inspection'', "pay111ent'', "denial'',

 "delay'', "re-inspection," "reinspection," "settlement," "settle," "appraisal."


 RESPONSE:


        21.       Please produce all documents relating to insurance companies or other companies

 which have a financial interest in the outcome of this litigation· against Defendant.

 RESPONSE:

        22.       Please produce all documents relating to complaints, hearings, lawsuits, or other

 actions filed against Defendant by any State of Texas regulatory agency involved in the regulation

 of the insurance indust1y for the past 10 years.

 RESPONSE:

        23.       Please produce all documents related to the training of adjusters in the state of

 Texas, and specifically for the adjusters in this matter, for the past 10 years.

 RESPONSE:

        24.       Please produce all documents related to the Defendant's policy regarding denial of

 insurance claims generally as well as specifically the denial of Plaintiff's insurance claim for the

 past 10 years.

 RESPONSE:

        25.       A complete copy of any documents relating to best practices in handling property

 insurance claims including, but not limited to, catastrophe plans, claim guidelines, claim manuals,

 or any other such documents applicable to the handling of property insurance claims submitted by

 Texas policyholders for the past ten years.

 RESPONSE:




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 28 of 39 PageID #: 38


         26.      Please produce a copy of your complete claim file related to the claim(s) made the

 basis of this suit.

 RESPONSE:

         27.      Please produce a copy of your complete underwriting file related to the insured and

 property or premises made the basis of this suit

 RESPONSE:




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 29 of 39 PageID #: 39




                                    CAUSE NO. Bl90425-C

 FAITH TABERNACLE                           §          IN THE 163rd COURT
 PENTECOSTAL CHURCH, INC.,                  §
                                            §
 PLAINTIFF,                                 §
                                            §
  vs.                                       §          DISTRICT COURT OF
                                            §
 CHURCH MUTUAL INSURANCE                    §
 COMPANY,                                   §
                                            §
 DEFENDANT.                                 §          ORANGE COUNTY, TEXAS

                  PLAINTIFF'S INTERROGATORIES TO DEFENDANT
                     CHURCH MUTUAL INSURANCE COMPANY

        COMES NOW, FAITH TABERNACLE PENTECOSTAL CHURCH, INC., Plaintiff in

 the above-styled and numbered cause of action, and propounds these Requests for Inte1rngatories

 to Defendant, and requires that within fifty (50) days after service of these Requests for

 Inte1rngatories upon Defendant, that such Defendant respond to same and produce documents in

 accordance with the Texas Rules of Civil Procedure.


                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.

                                            BY: Isl Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 17635950
                                            CARLA R. DELPIT, Bar No. 24082183
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com
                                            ATTORNEYS FOR PLAINTIFF
                                            FAITH TABERNACLE PENTECOSTAL
                                            CHURCH, INC.


                                                1




                                                                                              EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 30 of 39 PageID #: 40




                                           DEFINITIONS


         1.     When referring to "Defendant," "you" or "your" within these Interrogatories,

 "Defendant", "you" or "your" shall mean Defendant. and all its present or fom1er officers,

 directors, board members, employees, agents, servants, affiliates, attorneys, accountants and other

 representatives.

        2.      The terms "Defendant's employees" means all present or former officers, directors,

 board members, employees, agents, servants, affiliates, attorneys, accountants and other

 representatives of Defendant.

         3.     The words "document" or "documents" mean any kind of written or graphic matter,

 however produced or reproduced of any kind or description, whether sent or received or neither,

 including but not limited to: the original or any copy of correspondence, records, memoranda, data

 notes, communications, messages, telegrams, minutes, reports, schedules, tables, graphs, charts,

 books, accounts, vouchers, bills, statements, journals, ledgers, checks, invoices, contracts,

 agreements, orders, diaries, and magnetic or other recorded tapes.

        4.      The words "tangible evidence" means any and all other physical materials or matter

 of any kind or description, which is not a document.
                                                                                                         •
         5.     The words "regarding," "relating to" or "pertaining to," when used with respect to

 a document, agreement, subject or fact, means embodying, containing, evidencing, reflecting,

 reciting, recording, supporting, repeating or referring to.

         6.     When the te1m "identify" refers to writing, documents, statements, photographs, or

 any other item, it means to state the identity and address of the person preparing the same, the date

 of the same, a description of the nature and subject matter of the same and the present custodian

 thereof; if the term "identify" refers to a statement, it means that in addition to furnishing the

                                                   2




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 31 of 39 PageID #: 41




 foregoing inf01mation, to state the identity of the person whose statement was taken.

         7.      When the term "identify" refers to a person, it means to provide the person's full

 name, the name of the person's current employer, the person's current business address, and the

 person's current residential address.

         8.      The term "or" should not be read so as to eliminate any part of the Inte1TOgatory,

 but whenever applicable, it shall have the same meaning as the term "and". For example, an

 Interrogatory stating "support or refer" shall be read as "support and refer" if an Answer that does

 both can be made.

         9.      The tenn "this Action" means the underlying lawsuit.

         10.     The tenn "Property" or "Loss Location" means Plaintiff's property located at 1735

 Highway 12, Vidor, Texas 77662.

         11.     The tenn "insurance claim" means the claim Plaintiff Faith Tabernacle Pentecostal

 Church, Inc. submitted to Defendant Church Mutual Insurance Company for damages sustained

 that is the basis of this Action.

         12.     The tenn "function" means the responsibility, role, process, or activity of the person

 referenced. Specific to employees and any third parties, the tenn "function" refers to what activity

 the employee or third party perfom1ed in handling Plaintiffs insurance claim.

         13.     The tenn "third parties" means any individual, entity, or otherwise, engaged by

 Defendant to handle some activity in the processing of Plaintiffs insurance claim.

         14.     The tenn "nature of the business relationship" means the manner             111   which

 Defendant engaged a third pat1y, such as by contract or otherwise, and the length of the

 relationship.

         15.     The tenn "document retention" means the manner in which electronic or paper



                                                   3




                                                                                                       EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 32 of 39 PageID #: 42




 documents are filed, stored, and recovered by Defendant.

         16.     The te1m "regulatmy agency" means any entity of the state of Texas involved in

 the regulation of the insurance industry with duties including by not limited to the receipt of

 consumer complaints, to initiate and conduct administrative hearings, to promulgate administrative

 rules, to issue administrative findings and fines, or to initiate law suits.

                                           INSTRUCTIONS

         1.      The information sought must be given, whether secured by you, your agent, your

 representative, your attorney, or any other person who has made this knowledge to you, or from

 whom you can get this information, and who is competent to testify as to the facts stated.

         2.      The interrogatories shall be deemed continuing and supplemental answers thereto

 shall be required immediately upon receipt thereof, should Defendant directly or indirectly obtain

 further or different information from the time the responses are served to the time of trial.

         3.      Defendant's answer to one interrogatory or part of an interrogatory may be

 incorporated by reference in Defendant's answer to other interrogatories or parts of interrogatories

 if the clarity of the response will not be compromised.

         4.      If Defendant objects to any interrogatory on the basis of privilege or other legal

 doctrine, for each and every objection: (a) state the privilege or other legal doctrine that is the basis

 for Defendant's objection; (b) state the factual basis for Defendant's claim that a privilege or other

 legal doctrine applies to the interrogatory; and (c) identify the document or infonnation that

 Defendant's claim is privileged in a privilege log to be served contemporaneously with

 Defendant's responses.




                                                    4




                                                                                                        EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 33 of 39 PageID #: 43




     PLEASE RESPOND BY LISTING THE QUESTIONS BEFORE EACH ANSWER

                                         INTERROGATORIES

        1.        Identify the person(s) responsible for preparing the responses to these

 interrogatories. For each interrogat01y, identify the person who paiiicipated or assisted in the

 preparation of the response as well as each person whose files were consulted to respond to each

 interrogatory.

 ANSWER:


        2.        Identify   all     of Defendant's       employees   who    were   involved   m   the

 processing/handling/adjusting of Plaintiffs insurance claim. For each, provide:

                  a.     Their full name;
                  b.     Their job title;
                  c.     Their direct supervisor;
                  d.     Their telephone number; and
                  e.     Their function in processing of Plaintiffs claim.
 ANSWER:


        3.        Identify     any      third   parties      who      were    involved    with     the

 processing/handling/adjusting of Plaintiffs insurance claim. For each, provide:

                  a.     Their full name;
                  b.     Their employer;
                  c.     Their job title;
                  d.     Their telephone number;
                  e.     Their function/role in processing Plaintiffs insurance claim; and
                  f.     The nature of the business relationship between Defendant and the third
                         party.
 ANSWER:


        4.        Identify the employee(s) or individual(s) responsible for Defendant's document

 retention, electronic and physical. Specifically identify the employee(s) or individual(s) who can

 search past emails, phone calls, paper correspondence, and other documents relating to Plaintiffs

                                                      5




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 34 of 39 PageID #: 44




 insurance claim. For each, provide:

                a.      Their full name;
                b.      Their job title;
                c.      Their telephone number;
                d.      The type of document retention work they do; and
                e.      Their function/role in document retention.
 ANSWER:


        5.      For this claim, please identify Defendant's employees responsible for training

 Defendant's adjusters, including employees responsible for developing the training program and

 training documents for adjusters. For each, provide:

                a.      Their full name;
                b.      Their job title;
                c.      Their telephone number; and
                d.      Their direct supervisor's name and contact information.
 ANSWER:


        6.      For this claim, please identify Defendant's employees responsible for hiring or

 otherwise contracting with independent adjusters for the purposes of inspecting insurance claims.

 For each, provide:

                a.      Their full name;
                b.      Their job title;
                c.      Their telephone number; and
                d.      Their criteria for selecting independent adjusters.
 ANSWER:


        7.      Did any of Defendant's employees or any third parties give any statements, written,

 recorded or stenographic, to anyone concerning the damage to the Property at issue in this Action?

 If so, provide for each statement:

                a.      The date the statement was given;
                b.      The name, address and telephone number of each person taking the
                        statement;



                                                  6




                                                                                                 EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 35 of 39 PageID #: 45




                c.      Whether such statement was written, recorded or taken by any other
                        means;
                d.      The name, address, and telephone number of the present custodian of the
                        statement.
 ANSWER:


        8.      Were any statements, written or othe1wise, obtained from anyone by Defendant's

 employees or any third parties in connection with the damage to the Property at issue in this

 Action? If so, provide for each statement:

                a.      The date the statement was given;
                b.      The name, address, and telephone number of the person giving the
                        statement;
                c.      Whether such statement was written, recorded or taken by any other
                        means;
                d.      The name, address, and telephone number of each person taking such
                        statements;
                e.      The name, address, and telephone number of the present custodian of the
                        statement.
 ANSWER:


        9.      Did Defendant's employees or any third parties take any photographs, videos or

 representations of any objects that were taken in connection with or which may relate to the

 damage at the Property at issue in this Action? If so, state:

                a.      The number of photographs, videos or representations you have;
                b.      The subject matter of each photograph, video or representation;
                c.      The dates the photographs, videos or representations were taken;
                d.      The name, address, and telephone number of each person taking the
                        photographs, videos or representations;
                e.      The name, address, and telephone number of the present custodian of the
                        photographs, videos or representations.
 ANSWER:


        10.     Have any reports or memoranda been prepared by Defendant's employees or any

 third parties regarding the damage to the Property at issue in this Action? If so, for each such

 document provide:

                                                   7




                                                                                                  EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 36 of 39 PageID #: 46




                  a.    The name, address, and telephone of the person who prepared the
                  document;
                  b.    A complete description of the subject matter of the document;
                  c.    The date the document was created;
                  d.    The name, address, and telephone number of the present custodian of the
                        document.
 ANSWER:


         11.      With regard to any and all communications Defendant had regarding the damage at

 the Property with anyone, whether between Defendant's employees, any third parties, or the

 Plaintiffs, state:

                  a.     A complete description of each such communication;
                  b.     Whether such communication was written or verbal;
                  c.     The date of each such communication;
                  d.     The name, address, and telephone number of each person with whom such
                         communication was made;
                  e.     Identify all documents related to each such communication and the author.
 ANSWER:


         12.      Identify any documentary evidence Defendant's employees or any third parties, or

 submitted to Defendant which may be relevant to the issues of this Action other than photographs,

 videos, representations or statements identified elsewhere in these interrogatory answers.

 ANSWER:


          13.     Describe in detail any and all prior insurance claims filed by Plaintiffs arising out

 of or related to any damage at the Property, including:

                  a.     A complete description of each such claim;
                  b.     Whether each such claim was made in writing or verbally;
                  c.     The date each such claim was made;
                  d.     The name, address, and telephone number of each person making such
                         claim;
                  e.     The name, address, telephone number, job title, and function in handling
                         the claim of each person to whom such claim was directed;
                  f.     A complete description of a response to each such claim;
                  g.     Whether such response was made in writing or verbally;

                                                    8




                                                                                                     EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 37 of 39 PageID #: 47




                h.      The name, address, telephone number, job title, and function in handling
                        the claim of each person responding to each such claim;
                I.      Identify all documents related to each such claim.

 ANSWER:


        14.     Please identify any and all individuals associated with the underwriting of the

 insurance policy between Defendant and Plaintiff. For each individual, please state:

                a.      Their full name;
                b.      Their job title;
                c.      Their direct supervisor;
                d.      Their telephone number; and
                e.      Their function in processing of Plaintiffs claim.

 ANSWER:


        15.     Please identify each person by name and address whom you expect to call as an

 expert witness at trial, state the subject matter about which the expert is expected to testify; and

 state the substance of the facts and opinions as to which the expert is expected to testify and a

 summary of the grounds of each opinion.

 ANSWER:


        16.     Provide a list of all complaints, hearings, lawsuits, or other actions filed against

 Defendant by any State of Texas regulat01y agency involved in the regulation of the insurance

 industry in the past 10 years. For each complaint, provide:

                a.      The date of the action;
                b.      A complete description of the action;
                c.      The finding or final determination of the action;
                f.      Whether a fine or other sanction was issued against Defendant, and if so,
                        in what amount or what type of sanction.

 ANSWER:

        17.     Provide the number of property insurance policies the Defendant issues in the state

                                                  9




                                                                                                    EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 38 of 39 PageID #: 48




 of Texas, and how many it issued in Texas in each year of the past five years.

 ANSWER:


         18.     State whether or not any insurance company or any other company (including any

 company with excess or umbrella coverage) has a financial interest in the outcome of this litigation

 against Defendant. For each entity that is not an insurer, please describe the arrangement between

 you and that other company in detail, including the nahu-e and terms of any indemnification

 agreement or liability-shifting responsibility that pertains to this litigation against you. If an

 insurer, state the following:

                 a.     Name of the insurance company;
                 b.     Whether the insurance company is a stock company or mutual company;
                 c.     Type of insurance;
                 d.     Policy number; and
                 e.     Limits of the policy applicable to the occurrence mentioned in these
                        pleadings.

 ANSWER:


         19. With respect to any payment amounts issued to the plaintiff in this matter since the

 date of the loss, please list all payment amounts and for each payment amount please state under

 which insurance coverage within the policy of insurance between the plaintiff and the defendant

 that the payment was made.

 ANSWER:


         20.     Identify the dates any underwriting inspections were made, by whom they were

 made, produce a copy of the inspection results, and produce any and/or correspondence that was

 sent by State Auto following any underwriting inspections.


 ANSWER:


                                                 10




                                                                                                   EXHIBIT C
Case 1:19-cv-00635-MJT Document 1-4 Filed 12/21/19 Page 39 of 39 PageID #: 49




            21.   Identify the date of loss at issue, how defendant detennined the same and provide

 the name of all employees and third patiies that participated in any way in detennining the date

 of loss.

 ANSWER:




                                                  11




                                                                                                    EXHIBIT C
